Exhibit 10.153

AXYS PHARMACEUTICALS, INC.

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT is made and entered into as of __________ ___, 2000 by
Paul Hastings (the "Pledgor"), in favor of Axys Pharmaceuticals, Inc. (the
"Secured Party").

RECITALS



The Pledgor and the Secured Party have entered into that certain Promissory
Note, dated as of ____________ ___, 2000 (as amended, modified and supplemented
to date, the "Promissory Note"). All capitalized terms used herein which are not
otherwise defined herein shall have the meanings ascribed to them in the
Promissory Note. The Pledgor has been granted those certain options to acquire
shares of common stock of the Secured Party as are described on Exhibit A hereto
(such options, the "Pledged Options," and the shares of common stock which may
be issued upon exercise of such options, the "Pledged Stock"). As a condition to
advancing funds to the Pledgor under the Promissory Note, the Secured Party has
required that the Pledgor grant to the Secured Party a security interest in the
Pledged Options and the Pledged Stock as security for the obligations of the
Pledgor under the Promissory Note and any documents executed in connection
therewith (collectively, the "Loan Documents").

AGREEMENT

NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to advance funds to the Pledgor, the Pledgor hereby agrees with
the Secured Party and grants as follows:

Pledge
. The Pledgor hereby pledges and grants to the Secured Party a security interest
in the following collateral (the "
Pledged Collateral
"):
 a. the Pledged Options and the Pledged Stock and the certificates representing
    the Pledged Options and the Pledged Stock, and all dividends, cash,
    instruments, chattel paper and other rights, property or proceeds from time
    to time received, receivable or otherwise distributed in respect of or in
    exchange for any or all of the Pledged Options and the Pledged Stock; and
 b. all proceeds of the foregoing.

Security for Performance
. This Pledge Agreement (and all of the Pledged Collateral) secures the payment
of the principal of and the interest on the advances made under the Promissory
Note and the performance of the Pledgor's obligations pursuant to this Agreement
and the other Loan Documents (the "
Obligations
").
Delivery of Pledged Collateral
. All certificates or instruments representing or evidencing the Pledged
Collateral shall be delivered to and held by the Secured Party pursuant hereto
and shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Secured Party. The
Secured Party shall have the right, at any time in its discretion and without
notice to Pledgor following the occurrence of an Event of Default, to transfer
to or to register in the name of the Secured Party or any of its nominees any or
all of the Pledged Collateral. In addition, the Secured Party shall have the
right at any time to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.
Representations and Warranties
. Pledgor represents and warrants as follows:
 a. The delivery of the Pledged Options and, as applicable, the Pledged Stock to
    the Secured Party pursuant to this Pledge Agreement creates a valid and
    perfected first priority security interest in the Pledged Collateral (other
    than cash not in the possession of the Secured Party), securing the payment
    of the principle of and the interest on advances made under the Promissory
    Note and the performance of Pledgor's obligations pursuant to this Agreement
    and the other Loan Documents.
 b. No consent of any other party (including, without limitation, any creditor
    of the Pledgor) and no governmental approval is required either (i) for the
    pledge by the Pledgor of the Pledged Collateral pursuant to this Pledge
    Agreement or for the execution, delivery or performance of this Pledge
    Agreement by Pledgor or (ii) for the exercise by the Secured Party of the
    voting or other rights provided for in this Pledge Agreement or the remedies
    in respect of the Pledged Collateral pursuant to this Pledge Agreement
    (except as may be required in connection with such disposition by laws
    affecting the offering and sale of securities generally).

Further Assurances
. The Pledgor agrees that at any time and from time to time the Pledgor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable or that the Secured Party may
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Pledged Collateral
and to carry out the provisions and purposes hereof.
Administration of Security
. The following provisions shall govern the administration of the Pledged
Collateral:
 a. So long as no Event of Default shall have occurred:

    (i) The Pledgor shall be entitled to exercise any and all voting and other
    consensual rights pertaining to the Pledged Collateral or any part thereof
    for any purpose not inconsistent with the terms of this Pledge Agreement or
    the Promissory Note; provided, however, that the Pledgor shall not exercise
    or refrain from exercising any such right if, in the Secured Party's
    judgment, such action or inaction would have a material adverse effect on
    the value of the Pledged Collateral or any part thereof; and provided,
    further, that the Pledgor shall give the Secured Party at least thirty (30)
    days' written notice of the manner in which he intends to exercise, and the
    reasons therefor, or the reasons for refraining from exercising, any such
    right.

    (ii) The Pledgor shall be entitled to receive all cash dividends and other
    cash distributions paid or payable with respect to any of the Pledged
    Collateral. Any and all instruments and other property (other than cash or
    checks) received, receivable or otherwise distributed in respect of, or in
    exchange for, any Pledged Collateral, shall be, and shall be forthwith
    delivered to the Secured Party to hold as Pledged Collateral and shall, if
    received by the Pledgor, be received in trust for the benefit of the Secured
    Party, be segregated from the other property or funds of Pledgor, and be
    forthwith delivered to the Secured Party as Pledged Collateral in the same
    form as so received (with any necessary indorsement).

 b. Upon the occurrence of an Event of Default:

(i) All rights of the Pledgor to exercise the voting and other consensual rights
which he would otherwise be entitled to exercise pursuant to Section 6(a)(i) and
to receive the dividends which he would otherwise be authorized to receive and
retain pursuant to Section 6(a)(ii) shall cease, and all such rights shall, upon
notice by the Secured Party to the Pledgor, become vested in the Secured Party
who shall thereupon have the sole right to exercise such voting and other
consensual rights and the sole right to receive and hold as Pledged Collateral
such dividends (and to the extent permissible, apply them to the Obligations of
Pledgor).

(ii) All dividends which are received by the Pledgor contrary to the provisions
of paragraph (i) of this Section 6(b) shall be received in trust for the benefit
of the Secured Party, shall be segregated from other funds of the Pledgor and
shall be forthwith paid over to the Secured Party as Pledged Collateral in the
same form as so received (with any necessary indorsement).

Transfers and Other Liens; Additional Shares
. The Pledgor agrees that he will not, except as permitted by this Pledge
Agreement or the Promissory Note: (i) sell or otherwise dispose of, or grant any
option with respect to, any of the Pledged Collateral, (ii) create or permit to
exist any lien upon or with respect to any of the Pledged Collateral except
pursuant to this Pledge Agreement, or (iii) enter into any other contractual
obligations which may restrict or inhibit the Secured Party's rights or ability
to sell or otherwise dispose of the Pledged Collateral or any part thereof after
the occurrence of an Event of Default.
The Secured Party Appointed Attorney-in-Fact
. The Pledgor hereby appoints the Secured Party the Pledgor's attorney-in-fact
effective upon the occurrence of an Event of Default, with full authority in the
place and stead of the Pledgor and in the name of the Pledgor or otherwise, from
time to time in the Secured Party's discretion to take any action and to execute
any instrument which the Secured Party may deem necessary or advisable to
accomplish the purposes of this Pledge Agreement, including, without limitation,
to receive, indorse and collect all instruments made payable to Pledgor
representing any dividend or other distribution in respect of the Pledged
Collateral or any part thereof.
The Secured Party's Duties; Reasonable Care
. The powers conferred on the Secured Party hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty on it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for monies actually received by it
hereunder, the Secured Party shall have no duty as to any Pledged Collateral.
The Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if the
Pledged Collateral is accorded treatment that is not materially less protective
than that which the Secured Party accords its own property, it being expressly
agreed that the Secured Party shall have no responsibility for (i) ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Pledged Collateral, whether or not the
Secured Party has or is deemed to have knowledge of such matters, or (ii) taking
any necessary steps to preserve rights against any parties with respect to any
Pledged Collateral, but the Secured Party may do so at its option and all
expenses incurred in connection therewith shall be payable by and for the sole
account of Pledgor.
Defaults
. The occurrence of any one or more of the following events or conditions shall
constitute an Event of Default under this Agreement:
Failure to Perform
. The Pledgor fails to make any principle or interest payment required pursuant
to the Promissory Note or any other Loan Documents and fails to cure such
default within the grace period provided in the applicable Loan Document.
Representations and Warranties
. The Pledgor makes or has made or furnishes or has furnished, any material
written warranty, representation or statement to the Secured Party in connection
with this Agreement or any of the other Loan Documents which is or was false or
misleading when made or furnished.
Additional Liens; Attachment
. Any lien or encumbrance other than that created by this Pledge Agreement is
placed on, or any levy is made on the Collateral, or any portion thereof; or the
Collateral, or any portion thereof, is seized or attached pursuant to legal
process, and such lien, encumbrance, levy, seizure, or attachment is not removed
or released within sixty (60) days from the time such lien or encumbrance was
placed thereon or such levy, seizure or attachment was effected.
Voluntary Bankruptcy
. The Pledgor commences or proposes to commence any bankruptcy, reorganization
or insolvency proceeding, or other proceeding under any federal, state or other
law for the relief of debtors;
Involuntary Bankruptcy
. The Pledgor fails to obtain dismissal, within ninety (90) days after
commencement thereof, of any bankruptcy, insolvency, or reorganization
proceeding or other proceeding for relief under any bankruptcy law, including,
without limitation, the Federal Bankruptcy Code, or any law for the relief of
debtors, instituted against the Pledgor by one or more third parties, fails to
oppose actively such proceeding, or, in any such proceeding defaults or files an
answer admitting the material allegations upon which the proceeding was based,
or alleges its willingness to have an order for relief entered or its desire to
seek liquidation, reorganization or adjustment of its debts; and
Receiver Appointed
. Any receiver, trustee or custodian is appointed by a court of competent
jurisdiction to take possession of all or any substantial portion of the assets
of Pledgor.

Remedies upon Default
. If any Event of Default shall have occurred:
 a. The Secured Party may exercise in respect of the Pledged Collateral, in
    addition to other rights and remedies provided for herein or otherwise
    available to it, all the rights and remedies of a secured party under
    applicable uniform commercial codes, and the Secured Party may also, without
    notice except as specified below, sell the Pledged Collateral or any part
    thereof in one or more parcels at public or private sale, at any exchange,
    broker's board or at any of the Secured Party's offices or elsewhere, for
    cash, on credit or for future delivery, and upon such other terms as the
    Secured Party may deem commercially reasonable. The Pledgor acknowledges and
    agrees that any such private sale may result in prices and other terms less
    favorable to the seller than if such sale were a public sale. The Pledgor
    agrees that, to the extent notice of sale shall be required by law, at least
    ten days' notice to the Pledgor of the time and place of any public sale or
    the time after which any private sale is to be made shall constitute
    reasonable notification. The Secured Party shall not be obligated to make
    any sale of Pledged Collateral regardless of notice of sale having been
    given. The Secured Party may adjourn any public or private sale from time to
    time by announcement at the time and place fixed therefor, and such sale
    may, without further notice, be made at the time and place to which it was
    so adjourned. The Secured Party shall be under no obligation to delay a sale
    of any of the shared of Pledged Stock for the period of time necessary to
    permit the issuing corporation of such securities to register such
    securities for public sale under the Securities Act of 1933, as from time to
    time amended (the "Securities Act"), or under applicable state securities
    laws, even if the issuing corporation would agree to do so.
 b. Any cash held by the Secured Party as Pledged Collateral and all cash
    proceeds received by the Secured Party in respect of any sale of, collection
    from, or other realization upon all or any part of the Pledged Collateral
    may, in the discretion of the Secured Party, be held by the Secured Party as
    collateral for, and/or then or at any time thereafter applied in whole or in
    part by the Secured Party for its benefit against, all or any part of the
    Obligations of the Pledgor pursuant to the Note or this Agreement. Any
    surplus of such cash or cash proceeds held by the Secured Party and
    remaining after payment in full of all the Obligations shall be paid over to
    the Pledgor or to whomsoever may be lawfully entitled to receive such
    surplus or as a court of competent jurisdiction may direct; provided, that
    in the event that all of the conditions to the termination of this Pledge
    Agreement pursuant to Section 13 shall not have been fulfilled, such balance
    shall be held and applied from time to time as provided in this subsection
    11(b) until all such conditions shall have been fulfilled.

Remedies Cumulative
. Each right, power and remedy of the Secured Party provided in this Pledge
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy provided for in this Pledge Agreement or now or
hereafter existing at law or in equity or by statute or otherwise. The exercise
or partial exercise by the Secured Party of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by the
Secured Party of all such other rights, powers or remedies, and no failure or
delay on the part of the Secured Party to exercise any such right, power or
remedy shall operate as a waiver thereof.
Release; Termination
.
 a. So long as no Event of Default shall have occurred and the requirements of
    payment set forth in the Promissory Note are satisfied, the Pledgor may sell
    or dispose of any Pledged Collateral, if such sale or disposition is not
    prohibited by any terms or conditions of this Pledge Agreement, the
    Promissory Note or any other agreement related hereto. The Secured Party
    shall upon request of the Pledgor execute and deliver to the Pledgor a
    release or releases in form reasonably satisfactory to the Secured Party to
    release the lien of this Pledge Agreement with respect to such Pledged
    Collateral and assign, transfer and deliver such Pledged Collateral to the
    Pledgor. Such releases and assignments shall be without warranty by or
    recourse to the Secured Party, except as to the absence of any prior
    assignments by the Secured Party of its interest in the Pledged Collateral,
    and shall be at the expense of the Pledgor.
 b. This Pledge Agreement shall terminate upon full and complete payment in full
    of all Obligations under the Promissory Note, this Pledge Agreement or any
    other agreement related hereto. The Secured Party, at the time of such
    termination and at the expense of the Pledgor, will execute and deliver to
    the Pledgor a proper instrument or instruments acknowledging the termination
    of this Pledge Agreement, and will duly assign, transfer and deliver to the
    Pledgor such of the Pledged Collateral as has not yet theretofore been sold
    or otherwise applied or released pursuant to this Pledge Agreement, together
    with any moneys at the time held by the Secured Party hereunder. Such
    assignment and delivery shall be without warranty by or recourse to the
    Secured Party, except as to the absence of any prior assignments by the
    Secured Party of its interest in the Pledged Collateral.

Continuing Security Interest
. This Pledge Agreement shall create a continuing security interest in the
Pledged Collateral and shall (i) remain in full force and effect until
terminated pursuant to Section 13(b), (ii) be binding upon the Pledgor and its
heirs, successors and assigns, and (iii) inure, together with the rights and
remedies of the Secured Party hereunder, to the benefit of the Secured Party,
its successors, transferees and assigns.
Waiver
. To the fullest extent he may lawfully so agree, the Pledgor agrees that it
will not at any time insist upon, claim, plead, or take any benefit or advantage
of any appraisement, valuation, stay, extension, moratorium, redemption or
similar law now or hereafter in force in order to prevent, delay, or hinder the
enforcement hereof or the absolute sale of any part of the Pledged Collateral;
the Pledgor for itself and all who claim through him, so far as he or they now
or hereafter lawfully may do so, hereby waive the benefit of all such laws, and
all right to have the Pledged Collateral marshaled upon any foreclosure hereof,
and agree that any court having jurisdiction to foreclose this Pledge Agreement
may order the sale of the Pledged Collateral as an entirety.
Reinstatement
. This Pledge Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any amount received by the Secured Party in respect
of Pledgor's Obligations pursuant to the Promissory Note is rescinded or must
otherwise be restored or returned by the Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Pledgor or upon
the appointment of any intervenor or conservator of, or trustee or similar
official for, the Pledgor or any substantial part of its assets, or otherwise,
all as though such payments had not been made.
Severability
. The provisions of this Pledge Agreement are severable, and if any clause or
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision of this Pledge Agreement in any jurisdiction.
Survival of Provisions
. All representations, warranties and covenants of the Pledgor contained herein
shall survive the execution and delivery of this Pledge Agreement, and shall
terminate only upon the full and final payment and performance by the Pledgor of
its indebtedness and obligations secured hereby.
Counterparts
. This Pledge Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which shall together constitute one
and the same agreement.
Governing Law
. This Pledge Agreement shall be construed in accordance with and all disputes
hereunder shall be governed by the laws of the State of California, without
regard to principles of conflicts of laws.
Amendments
. This Agreement may be amended, modified or supplemented only by a written
instrument signed by the Pledgor and the Secured Party.

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered as of the date first above written.

Pledgor:

Paul Hastings

Secured Party:

AXYS PHARMACEUTICALS, INC.

By:________________________________



--------------------------------------------------------------------------------



EXHIBIT A



(1) Options

to purchase 500,000 shares of the Company's common stock (the "Time Vesting
Options") as described in Section 2.10 of that certain Employment Agreement
dated as of ______________, 2000 between the Company and Pledgor (the
"Employment Agreement").



(2)

Options to purchase an additional 100,000 shares of the Company's common stock
(the "Performance Vesting Options") as described in Section 2.10 of the
Employment Agreement.







--------------------------------------------------------------------------------

